Case: 1:20-cv-00580-MWM-KLL Doc #: 13 Filed: 05/10/21 Page: 1 of 2 PAGEID #: 141

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
STEVEN MOORE, : Case No. 1:20-cv-580
Plaintiff, : Judge Matthew W. McFarland
v.

INTEGRA LIFESCIENCES CORP.,

Defendant.

 

ORDER OVERRULING OBJECTION (Doc. 12) AND ADOPTING
REPORT AND RECOMMENDATION (Doc. 10)

 

This case is before the Court upon the Report and Recommendation (“R&R”)
(Doc. 10) entered by United States Chief Magistrate Judge Karen L. Litkovitz.
Defendant Integra Lifesciences Corp. filed Objections (Doc. 12) to the R&R, solely with
respect to the disposition of Plaintiff's claim for wrongful termination in violation of
public policy. Plaintiff did not file a response to the Objections and the time do so has
expired, making this matter ripe for review.

As required by 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), the
Court has made a de novo review of the record in this case. Upon said review, the
Court finds that Defendant’s Objections are not well-taken and are accordingly
OVERRULED. The Court ADOPTS the Report and Recommendation in its entirety
and rules as follows:

i. Defendant’s Motion to Dismiss (Doc. 5) is DENIED as moot;
Case: 1:20-cv-00580-MWM-KLL Doc #: 13 Filed: 05/10/21 Page: 2 of 2 PAGEID #: 142

2; Defendant’s Amended Motion to Dismiss under Fed. R. Civ. P.
12(b)(6) (Doc. 6) is GRANTED in part and DENIED in part.
a. Defendant’s Motion to Dismiss Count I of Plaintiff's
Complaint, Wrongful Termination in Violation of Public Policy, is
DENIED; and
b. Defendant's Motion to Dismiss Count II of Plaintiff’s
Complaint, Negligent Retention, is GRANTED.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

JUDGE MATTHEW W. McFARLAND
